305
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application claims priority from U.S. Application Serial No. 15/841,586, filed December 14, 2017, which claims priority from U.S. Application Serial No. 11/871,848, filed October 12, 2007, which claims priority from U.S. Provisional Application Serial No.
60/829,291 filed October 12, 2006.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 6/10/2020, 8/16/2020 and 3/12/2021 has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification appears to be incomplete regarding the priority claim for this application. The following is recited: “[t]his application claims priority from U.S. Provisional Application Serial No. 60/829,291 filed October 12, 2006.” This is inconsistent with the claim for priority in the application data sheet filed on February 27, 2020.  


Claim Rejections - 35 USC § 112
Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 10, 11 and 50-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of lessening oral mucositis, does not reasonably provide enablement for lessening the severity of a condition affecting the mucosal lining of the gastrointestinal tract in general.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The test of enablement requires a determination of whether the disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term “undue experimentation,” it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and Wands factors are relevant to the instant fact situation for the following reasons:

1.    The nature of the invention, breadth of claim, state and predictability of the art, and relative skill level:

The claimed invention is directed to a method for parenterally administering a pentaaza macrocyclic ring complex to lessen the severity of any condition affecting the mucosal lining of the GI tract due to radiation or chemotherapy. The claimed invention, however, is so broad as to encompass any injury to or effect on the mucosal lining of the GI tract due to radiation or chemotherapy including adverse effects on intestinal stem cell (ISC) survival, xerostomia, pharyngeal constriction/stricture, intestinal fistulas, transmural fibrosis, etc. (Shadad et al. World J Gastroenterol. 2013 Jan 14; 19(2): 185–198. – Table 3). However, the state of the art at the time the invention was made does not support the general assertion that the claimed compound would provide therapeutic efficacy for lessening the severity of any condition affecting the mucosal lining of the GI tract as generally claimed. For example, in the case of adverse effects on intestinal stem cells (ISCs), it cannot be predicted if a drug will be successful in lessening the adverse effects on ISC survival due to radiation or chemotherapy. Radiation and chemotherapy-induced GI injury is complex. In radiation-induced acute GI injury, both apoptotic and nonapoptotic cell death of ISCs play important roles and are largely regulated by cell-autonomous mechanisms. (Yu et al. Transl Cancer Res. 2013 October 1; 2(5): 384–396 – see pp.8). Pathways controlling ISC injury include pathways that the current invention does not address such as p53 activation by genotoxic stress, DNA repair proteins, Bcl-2 family regulators, etc. (see Id. pp.3-5.) Upon activation, p53 engages transcriptional programs to initiate apoptosis and cell cycle arrest, with opposing roles in cell survival (see Id. 3). Loss of p53 unexpectedly exacerbates GI damage and accelerated GI syndrome despite blocked apoptosis. The delayed mitotic cell death in the crypts occurring 24 hours or later after IR is exacerbated by p53 loss (Id.). One of ordinary skill in the art is one with access to reagents, tools and equipment used for diagnosing disease, performing tests and/or administering treatment to individuals. The skilled artisan also has many years of training and experience in either the clinical or laboratory environment or both. Therefore, it is clear that the level of skill of one in the art is high. However, this high level of skill is overcome in view of the limited teachings provided by the specification and the unpredictable state of the art, it would require the skilled artisan undue experimentation to make and use the invention commensurate to the scope of the claims.

2.    The amount of direction or guidance provided and the presence or absence of working examples:

The specification fails to provide any substantive guidance to treat any condition affecting the mucosal lining of the GI tract due to radiation or chemotherapy. In Examples 1 and 2, the specification, however, provides enabling support for lessening the severity of mucositis by administering M40403.  The specification, however, does not provide evidence that allows one to extrapolate the lessening of mucositis to lessening any condition affecting the mucosal lining of the GI tract due to chemotherapy or irradiation.

3.    The quantity of experimentation necessary:

Because of the unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed agents could be predictably used for treating the multitude of claimed diseases as inferred by the claim and contemplated by the specification.  Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 7, 10, 11, 50-62 are rejected under 35 U.S.C. 103(a) as being unpatentable over Crapo et al. (US 2003/0050297) in view of D. Salvemini (US 2005/0171198).

Claimed Invention
The claims are drawn to a method comprising parenterally administering a superoxide dismutase mimetic to a mammal to lessen the severity of a condition affecting the mucosal lining of the GI tract, wherein the mammal is afflicted with a cancer and the superoxide dismutase mimetic is administered prior to or simultaneous with the mammal receiving a cancer treatment prior to radiation or chemotherapy treatment, and the superoxide dismutase mimetic is a compound represented by the formula:

    PNG
    media_image1.png
    564
    529
    media_image1.png
    Greyscale
. Specifically M40403 is a claimed species.

Prior Art
Crapo is directed to methods of cancer therapy that involve the use of low molecular weight mimetics of SOD.  See [0005].  Similar to the instant invention, Crapo particularly teaches the intraperitoneal administration of a mimetic of SOD (e.g., 10150 - 
    PNG
    media_image2.png
    225
    191
    media_image2.png
    Greyscale
) to protect the normal tissue in a cancer patient from toxic effects (e.g., mucositis) associated with cancer treatments (e.g., radiation, chemotherapy, etc.)  See [0006]; Fig. 18 and 19; Example 9 at [0083]-[0105].
Crapo understood that oxidants are produced as part of the normal metabolism of all cells but also are an important component of the pathogenesis of many disease processes.  Reactive oxygen species, for example, are critical elements of the pathogenesis of diseases of the lung, the cardiovascular system, the gastrointestinal system, the central nervous system and skeletal muscle. Oxygen free radicals also play a role in modulating the effects of nitric oxide (NO). In this context, they contribute to the pathogenesis of inflammatory diseases, vascular disorders and the aging process.  See [0003].  A critical balance of defensive enzymes against oxidants is required to maintain normal cell and organ function. Superoxide dismutases (SODs) are a family of metalloenzymes that catalyze the intra- and extracellular conversion of O2 – into H2O2 plus O2, and represent the first line of defense against the detrimental effects of superoxide radicals. Mammals produce 3 distinct SODs including a manganese containing SOD.  See [0004].  
Crapo’s invention provides methods of cancer prevention and therapy that involve the use of low molecular weight mimetics of SOD and the modulation of intra- and extra-cellular levels of oxidants.  See [0005]-[0006].  Particularly, Crapo teaches methods of preventing or treating cancer using low molecular weight antioxidants (e.g., mimetics of scavengers of reactive oxygen species, including mimetics of superoxide dismutase (SOD), catalases and peroxidases) as the active agent or as a chemo- and/or radio-protectant (title; abstract; [0027]).
Crapo states the compounds of the invention can be used alone or in combination with other chemotherapeutic agent.  When used in combination therapy, the mimetics of SOD can increase the anti-tumor effect of chemotherapy as well as prevent toxicity, in whole or in part, resulting from free radicals produced by the agents.  The mimetics can also be used in combination with radiation or chemotherapy and can both increase the efficacy and serve to protect normal tissue from the effects of the therapy and reduce toxicity to normal tissue by preventing inflammation damage resulting from free radical generation.  A wide variety of normal tissues can be protected through the use of mimetics, including, inter alia, lung tissue, mucosa, and gastrointestinal tract tissue.  See [0032].
Crapo notes oral ulcerative mucositis is a common, painful, dose-limiting toxicity of drug and radiation therapy for cancer.  Mucositis occurs to some degree in more than one third of patients receiving anti-neoplastic drug therapy. The frequency and severity are significantly greater among patients who are treated with induction therapy for leukemia or with many of the conditioning regimens for bone marrow transplant.  Moderate to severe mucositis occurs in virtually all patients who receive radiation therapy for tumors of the head and neck and typically begins with cumulative exposures of 15 Gy and then worsens as total doses of 60 Gy or more are reached.  See [0083].  The mimetics can be used in different formulations such as tablets, capsules, and suppositories as well as sterile solutions suitable for parenteral (e.g., subcutaneous, i.p. or i.v.).  See [0033]. Crapo suggests the severity of mucositis would vary, which can depend on the particular cancer and the amount of radiation administered.  Treatment regimen can vary depending on the compound used and the result sought.  See [0033]-[0034], [0083].
Similar to the present specification, in Example 9, Crapo studies the effect of an SOD mimetic on the incidence and course of oral mucositis induced by acute radiation in hamsters.  See [0083] – [0105].  The objective of the study was to evaluate the effect of two doses of a mimetic, specifically 10150 (instead of M40403 currently claimed), administered topically and by injection, on the frequency, severity and duration of oral mucositis induced by acute radiation.  Forty hamsters were given an acute radiation dose directed to their oral mucosa.  Test materials were applied by injection or topically (three times per day) beginning the day before radiation and continuing until day 20.  Mucositis were evaluated on alternate days beginning on day 6 (day of radiation=day 0) and continuing until the conclusion of the experiment on day 28.   See [0095].
Similar to the current case, the results showed the administration of the mimetic intraperitoneally (0.2 ml of 0.25 mg/ml solution TID, 1.5 mg/kg/day) significantly reduced the incidence of severe mucositis as evidenced by a 59% reduction in the percent of days with Mucositis Scores.  A similar decrease was observed in the higher dose i.p. group, but not in either group treated by topical dosing.  See [0101].  Crapo recognized from the data that it appears that the effect of a SOD mimetic occurs in the initiation of mucositis, reducing the incidence of ulcers at peak time, approximately day 14.  See [0104].

Although, Crapo teaches the use of SOD mimetics to lessen oral mucositis related to radiation or chemotherapy used in cancer treatment by administering a mimetic starting the day prior to radiation therapy and continuing the administration for up to 20 days, Crapo does not expressly mention the specific SOD mimetics of Applicant’s such as M40403.

Generally, Salvemini teaches the use of SOD mimetics for treating inflammation (title; claims 1-2).  Salvemini particularly teaches the use of a manganese complex of a heterocyclic pentaazacyclopentadecane ligand, preferably M40403 [0037], which is effective as a catalyst for dismutating superoxide, particularly in treating, preventing, inhibiting and reversing inflammatory disease.  See abstract.  The terms "inflammatory disease" or "inflammatory disorder" refers to any disease marked by inflammation, which may be caused by a multitude of inciting events, including radiant, mechanical, chemical, infections, and immunological stimuli. Some inflammatory diseases include, but are not limited to, radiation-induced injury, cancer and gastrointestinal diseases [0063].   Inflammation occurs when, upon injury, recruited polymorphonuclear leukocytes release reactive oxygen species ("ROS") in oxidative bursts resulting in a complex cascade of events [0007].  Reactive oxygen metabolites derived from the superoxide anion are postulated to contribute to tissue pathology in a number of inflammatory diseases, including chemotherapy and radiation-induced side effects [0020].  Naturally occurring superoxide dismutase (SOD) scavenges and eliminates the toxicity of free superoxide radicals.  See [0085].  SOD has a very short biological half-life, on the order of seconds or minutes rather than hours, so it would be considered unsuitable for treatment of conditions in which increased dismutation of superoxide radicals would be desirable over periods of from minutes to days. Id.  Dismutation of superoxide radicals is catalyzed by a coordinated transition metal ion. In the natural SOD enzyme, the metal is manganese, copper or zinc and the coordination complex is a conventional protein structure. Synthetic SOD catalysts also use transition metals, complexed with low molecular weight organic ligands, generally polydentate N-containing macrocycles. These molecules have been designed to be highly efficient and to overcome the pharmacokinetic disadvantages of natural SOD enzyme. See [0086].  M40403 is specifically disclosed as a superoxide dismutase mimetic (SODm) [0074] and is exemplified in the treatment of inflammation involved in arthritis using i.p. administration [0072].  Note inventors teach the mimetics administered parenterally by subcutaneous, intradermal, intramuscular, intrathecal, intraarticular or intravenous injection. See [0102].  

One of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention because both Crapo and Salvemini are directed to the treatment of inflammation that may be caused by cancer or radiation therapy.  Crapo specifically teaches that oral mucositis caused by radiation therapy for treating cancer can be treated with a mimetic of SOD by administering the mimetic intraperitoneally starting a day prior to beginning radiation therapy.  Crapo notes that the i.p. administration of the mimetic showed better treatment of oral mucositis as compared to topical administration and markedly reducing the severity associated with radiation therapy as used in cancer treatment [0105].  Crapo further notes that it appears that the effect of the mimetic occurs in the initiation of mucositis, reducing the incidence of ulcers at peak time, approximately day 14.  See [0104].  Salvemini specifically teaches M40403 can be used as a mimetic of SOD for the treatment of inflammatory disease including radiation-induced injury, chemical-induced inflammation and gastrointestinal diseases.  Both references discuss the antioxidant properties of natural SOD as a defense to ROS injury and both discuss the use of mimetics of SOD for their use for treating disease in which inflammation involving ROS are implicated.  Given that mucositis is a common toxicity of drug and radiation therapy for cancer and SOD mimetics are described to be useful for treating inflammation induced by toxic effects of cancer treatment, one of ordinary skill in the art would have found it obvious to treat mucositis as described by Crapo with M40403 as described by Salvemini   One of ordinary skill in the art would have recognized that the mimetic of SOD, M40403, described by Salvemini would provide anti-inflammatory activity in the method for treatment of oral mucositis as described by Crapo.   Accordingly, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.  
Furthermore, because natural SOD provide antioxidant activity as a first line of defense against inflammatory involvement of ROS such as in oral mucositis caused by radiation therapy as described by Crapo and because Salvemini teaches that mimetics of SOD such as M40403 were developed to overcome some of the natural disadvantages of SOD (e.g., short life span) while maintaining effectiveness against inflammatory diseases including those associated with ROS, one of ordinary skill in the art would have recognized that M40403 could provide its anti-inflammatory activity against inflammatory conditions such as the oral mucositis in Crapo while having an advantage over the short life span of the naturally occurring SOD.  Crapo suggests the severity of mucositis would vary, which can depend on the particular cancer and the amount of radiation administered.  Treatment regimen can vary depending on the compound used and the result sought.  One of ordinary skill would through routine experimentation adjust the treatment regimen of an inflammatory disease such as mucositis as described by Crapo to optimize the treatment of said disease depending on factors such as severity of the disease, the amount of radiation therapy and/or the result sought by the artisan.  Crapo further teaches administration of the mimetic over a range of days which overlap the days claimed and would render them prima  facie obvious.  See MPEP 2144.05.  Additionally, Crapo recognized from the data that the effect of a SOD mimetic occurs in the initiation of mucositis, reducing the incidence of ulcers at peak time, approximately day 14.  See [0104].  Given this, one of ordinary skill would have recognized that the protective effects of SOD mimetic administration prior to radiation therapy are provided against the initiation of mucositis.

Regarding Claims 10-11, the compound M40403 meets the limitations.

Regarding Claims 50-51, 53-59, wherein dose regimens are outlined. However, optimization of the treatment regimen is suggested as outlined above, especially suggesting earlier administration of the agent. 

Regarding Claim 52, wherein the mammal is a human patient. Salvemini teaches treatment of mammals including humans.

Regarding Claims 60 and 61, wherein the pentaaza macrocyclic ring complex is administered intravenously or subcutaneously. Intravenous administration is disclosed by Salvemini at 0068 and Crapo at 0033.

Regarding Claim 62, head and neck cancers are disclosed at Crapo at 0083.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A.	Claims 7, 10, 11 and 50-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,642,861. Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims is directed to a method comprising administering a pentaaza macrocyclic ring complex to a mammal with cancer to lessen the severity of a condition affecting the mucosal lining of the GI tract such as oral mucositis, wherein the superoxide dismutase mimetic is a compound represented by the formula:

    PNG
    media_image1.png
    564
    529
    media_image1.png
    Greyscale
, such as M40403.  
The claims further teach treatment with a chemotherapy.

B.	Claims 7, 10, 11 and 50-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,149,483. Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims is directed to a method comprising administering a pentaaza macrocyclic ring complex to a mammal with cancer to lessen the severity of a condition affecting the mucosal lining of the GI tract such as oral mucositis, wherein the superoxide dismutase mimetic is a compound represented by the formula:

    PNG
    media_image1.png
    564
    529
    media_image1.png
    Greyscale
, such as M40403.  
The claims further teach treatment with a chemotherapy.

C.	Claims 7, 10, 11 and 50-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,610,533. Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims is directed to a method comprising administering a pentaaza macrocyclic ring complex to a mammal with cancer to lessen the severity of a condition affecting the mucosal lining of the GI tract such as oral mucositis, wherein the superoxide dismutase mimetic is a compound represented by the formula:

    PNG
    media_image1.png
    564
    529
    media_image1.png
    Greyscale
, such as M40403.  
The claims further teach treatment with a chemotherapy.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065. The examiner can normally be reached M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS E SIMMONS/Examiner, Art Unit 1629                                                                                                                                                                                                        
/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629